Citation Nr: 1607291	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  13-13 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in the ratings for bilateral hearing loss, currently assigned a 20 percent rating prior to February 18, 2011, and a 10 percent rating from that date.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from April 1956 to March 1958.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that denied a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss.  He appealed that decision.

During the pendency of the Veteran's appeal for an increased rating for his service-connected bilateral hearing loss, the RO issued a May 2013 rating decision finding that clear and unmistakable error (CUE) had been committed in a February 2009 rating decision, which granted a 10 percent rating (but no higher) for bilateral hearing loss.  Accordingly, the May 2013 rating decision assigned a 20 percent rating for the Veteran's service-connected bilateral hearing loss, effective October 31, 2008 to February 18, 2011 (date of VA examination), and a 10 percent rating from that date.  The Veteran did not file a notice of disagreement with the May 2013 rating decision.  However, the Board recognizes that the current appeal stems from a claim that was received on November 30, 2010.  As the Veteran is now assigned a 20 percent rating for a portion of the period currently on appeal before the Board, the issue has been characterized to reflect that "staged" ratings are assigned, and that both are on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

Also as an initial matter, the Board notes that in the Veteran's April 2013 VA Form 9, substantive appeal, he requested a hearing before the Board.  However, in a statement received in December 2014, he withdrew such request.  

Finally, in November 2013, the Veteran submitted additional evidence (in the form of a September 2013 private audiological report) in support of his claim.  This additional evidence was submitted with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to February 18, 2011, the Veteran's right ear hearing acuity was not worse than Level VIII and his left ear hearing acuity was not worse than Level IV.

2. From February 18, 2011, to September 15, 2013, the Veteran's right ear hearing acuity was not worse than Level VIII and his left ear hearing acuity was not worse than Level II.

3. From September 16, 2013, the Veteran's right ear hearing acuity has not been worse than Level IX and his left ear hearing acuity has not been worse than Level VIII.


CONCLUSIONS OF LAW

1. Prior to February 18, 2011, a rating in excess of 20 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).

2. From February 18, 2011, to September 15, 2013, a rating in excess of 10 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).

3. From September 16, 2013, a 50 percent rating (but no higher) for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (DC) 6100, 4.86 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A letter sent to the Veteran in January 2011 provided him with compliant notice.  The Veteran has had ample opportunity to respond/ supplement the record and neither he nor his representative has alleged that notice in this case was less than adequate.  

As for VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment records, VA treatment records, postservice private treatment records, and personal statements from the Veteran in support of his claim.  Neither the Veteran nor his representative has identified any relevant outstanding evidence.

The RO also arranged for VA audiological evaluations in February 2009 and February 2011.  The examiners completed all necessary testing, examined the Veteran, and described the impact of his service-connected disability.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board recognizes that it has been five years since the Veteran was afforded a VA audiological evaluation, and that in a January 2016 written argument, his representative stated, "[The Veteran] reports a worsening in his disabilities since his last exams and does not believe his last examinations adequately reflect the current severity of his disabilities."  Accordingly, the Board has considered whether a more contemporaneous VA examination is necessary to determine the current severity of the Veteran's bilateral hearing loss.  As will be shown via the discussion of the evidence of record below, however, the record as it stands includes adequate and competent evidence to allow the Board to decide this matter; therefore, it is the opinion of the Board that no further development of the record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Notably, the record shows that subsequent to the February 2011 VA audiological evaluation, the Veteran submitted a copy of a private audiological evaluation that was conducted in September 2013.  He has not alleged (and the record does not show) that his symptoms have worsened since that examination; in fact, there is nothing in the record other than the representative's unsupported allegation to suggest that his bilateral hearing loss disability has increased in severity since the last of those audiological examinations. 

As a final duty to assist matter, the Board notes that with respect to the Veteran's VA treatment records, an audiology note from February 17, 2011 indicates that an audiological evaluation was conducted during that visit.  Although the results from that examination are not included in that report, as the audiogram was contained separately in the Computerized Patient Record System (CPRS), the Board has determined that a remand is not required to obtain a copy of that report.  Significantly, the February 17, 2011 treatment note includes the treating audiologist's findings from that audiological evaluation and on review of those findings, the Board notes that they are consistent with the results from the February 18, 2011 VA audiological evaluation, which was conducted only one day after the Veteran's visit to the VA audiology clinic.  In this regard, the Board finds that it is not necessary to obtain a copy of the February 17, 2011 audiogram as there is contemporaneous evidence (i.e., the February 18, 2011 VA audiological evaluation) of record that details the results of the Veteran's hearing acuity for that time period.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background

On VA audiological evaluation in February 2009, puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
45
60
LEFT
5
10
55
60
60

The average puretone thresholds were 84 decibels in the right ear and 69 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 in the left ear.  The examiner noted that the Veteran had normal middle ear pressure and compliance with ipsilateral acoustic reflexes absent bilaterally.  Mild to profound mixed hearing loss was diagnosed in the right ear, and mild to profound sensorineural hearing loss was diagnosed in the left ear.  The examiner further noted that the Veteran had difficulty understanding people at work prior to his retirement in 1998.

VA treatment records show that in January 2011, the Veteran was seen by the audiology clinic for follow-up.  It was noted that he had been issued hearing aids in 2008, and that he was now a good candidate for an "upgrade hearing aid amplification," due to his "reported adverse effects of communication [and] difficulty on quality of life."  On February 17, 2011, the Veteran was seen again by the audiology clinic for a hearing aid fitting/orientation appointment.   As part of this visit, an audiometric evaluation was conducted.  It showed the Veteran as having moderate to profound mixed hearing loss in the right ear and slight to profound sensorineural hearing loss in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 in the left ear.  

On VA audiological evaluation on February 18, 2011, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
75
90
85
95
LEFT
25
40
60
95
105+

The average puretone thresholds were 86 decibels in the right ear and 75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 92 in the left ear.  The examiner noted that the Veteran had normal middle ear pressure with ipsilateral acoustic reflexes absent bilaterally.  Moderate to profound mixed hearing loss was diagnosed in the right ear, and mild to profound sensorineural hearing loss was diagnosed in the left ear.  The examiner further noted that the Veteran's hearing loss had significant effects on his occupation, explaining that he had difficulty with background noise and groups of people.  There were no effects on his usual daily activities.  

VA treatment records from November 2011 and June 2012 show that the Veteran was seen in the audiology clinic for issues related to his VA-issued hearing aid; no audiometric evaluations were conducted.

On private audiological evaluation on September 16, 2013, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
95
95
105
LEFT
45
55
65
100
115

The average puretone thresholds were 94 decibels in the right ear and 84 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 80 in the left ear (using the Maryland CNC word list).  The private audiologist diagnosed moderately severe to profound sensorineural hearing loss in the right ear, and mild to profound sensorineural hearing loss in the left ear.  

III.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.
The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In addition, the United States Court of Appeals for Veterans Claims (Court) has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Prior to February 18, 2011

As was explained in the Introduction, the current appeal for an increased rating stems from a claim that was received on November 30, 2010.  During the pendency of the current appeal, the RO determined that a prior rating decision issued in February 2009 contained CUE.  See May 2013 rating decision.  As a result of that decision, the RO granted a 20 percent rating (but no higher) for the Veteran's service-connected bilateral hearing loss, effective from October 31, 2008, to February 18, 2011.  As this encompasses a portion of the current appeal period, the Board must consider whether the Veteran warrants a rating in excess of 20 percent for his bilateral hearing loss prior to February 18, 2011 (i.e., from November 30, 2010, to February 18, 2011).  

As an initial matter, the Board notes that the rating assigned for this period of time is based entirely on the VA audiological evaluation conducted in February 2009.  Although this examination was conducted as part of a prior claim for an increased rating and predates the Veteran's current claim for an increased rating, to the extent that it has bearing on the rating currently assigned for the Veteran's bilateral hearing loss from November 30, 2010, to February 18, 2011, the Board will consider whether the results from the February 2009 VA audiological evaluation warrant a rating in excess of 20 percent.

On February 2009 VA audiological evaluation, average puretone thresholds were 84 decibels, right ear, and 69 decibels, left ear.  Speech discrimination was 80 percent for the right ear and 76 percent for the left.  Under Table VI, such hearing acuity constitutes Level V hearing in the right ear and Level IV hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 10 percent rating under DC 6100.  However, a review of the February 2009 VA audiological evaluation report also shows that the Veteran's puretone thresholds in the right ear were all above 55 decibels.  Therefore, an exceptional pattern of hearing was shown in that ear (see 38 C.F.R. § 4.86), and his right ear is ratable under Table VI or Table VIA, whichever is to his advantage.  Under Table VIA, the findings reflect Level VIII hearing for the right ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 20 percent rating under DC 6100.  

As noted, the Veteran is currently assigned a 20 percent rating for his service-connected bilateral hearing loss disability prior to February 18, 2011; there is no evidence in the record to indicate or suggest that a rating higher than 20 percent is warranted for that period of time.  Significantly, the only other audiological evaluation conducted between November 30, 2010, and February 18, 2011, was that conducted during a hearing aid fitting/orientation appointment at the VA audiology clinic on February 17, 2011.  Although the puretone threshold results from that examination are not of record, it is noted that the Veteran's speech recognition scores were reported as 96 percent in the right ear and 92 in the left ear.  This is a significant improvement from those speech recognition scores reported during the February 2009 VA audiological evaluation, where the Veteran demonstrated 80 percent in the right ear and 76 percent in the left.  Furthermore, the record also shows that after the Veteran's visit to the VA audiology clinic on February 17, 2011, he was provided a VA audiological evaluation the next day.  The findings from the February 18, 2011 VA audiological evaluation resulted in the same diagnosis as provided the day before, and the speech recognition scores obtained during that examination are also similar.  As will be discussed directly below, the findings from February 18, 2011 VA audiological evaluation result in a 10 percent rating for the Veteran's bilateral hearing loss.  For these reasons, it cannot be determined that the results from the February 17, 2011 audiological evaluation, would have resulted in a rating higher than 20 percent prior to February 18, 2011.  

From February 18, 2011, to September 15, 2013

From February 18, 2011, to September 15, 2013, the Veteran has been assigned a 10 percent rating for his service-connected bilateral hearing loss.  The only audiometry of record available for rating purposes during this period of time is that on February 18, 2011 VA audiological evaluation.  

On February 18, 2011 VA audiological evaluation, average puretone thresholds were 86 decibels, right ear, and 75 decibels, left ear.  Speech discrimination was 86 percent for the right ear and 92 percent for the left.  Under Table VI, such hearing acuity constitutes Level IV hearing in the right ear and Level II hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 10 percent rating under DC 6100.  However, a review of the February 18, 2011 VA audiological evaluation report also shows that the Veteran's puretone thresholds in the right ear are all above 55 decibels.  Therefore, an exceptional pattern of hearing is shown in that ear (see 38 C.F.R. § 4.86), and his right ear is ratable under Table VI or Table VIA, whichever is to his advantage.  Under Table VIA, the findings reflect Level VIII hearing for the right ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 10 percent rating under DC 6100.  

The Veteran contends that a rating higher than 10 percent is warranted for his bilateral hearing loss.  In his June 2011 notice of disagreement, he argued that he had an exceptional pattern of hearing loss and that his "hearing loss should be rated and considered under the [38] CFR 4.85 left ear and 4.86(a) for the right ear which would give a true and accurate portrayal of [his] current level of disability."  As is shown directly above, however, even with consideration of 38 C.F.R. § 4.86, the Veteran's hearing acuity (per the results of the February 18, 2011 VA audiological evaluation) warrants a 10 percent rating.

Regarding the Veteran's remaining assertions that his hearing impairment is greater than reflected by the 10 percent rating assigned from February 18, 2011, to September 15, 2013, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In the February 18, 2011 VA audiological evaluation report, the VA examiner noted the Veteran had difficulty with background noise and groups of people due to his hearing loss.  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech, particularly in the presence of background noise and groups of people, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

As a result, the Board finds the results of the February 18, 2011 VA audiological evaluation to be more probative than the lay evidence, and a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss disability from February 18, 2011, to September 15, 2013, must be denied.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

From September 16, 2013

From September 16, 2013, the Veteran has been assigned a 10 percent rating for his service-connected bilateral hearing loss.  After reviewing the evidence of record, however, the Board finds that the Veteran's service-connected disability warrants a 50 percent rating from that date.

Specifically, the record shows that on September 16, 2013, the Veteran was afforded a private audiological evaluation.  The results from this examination show that the puretone thresholds for both the Veteran's right and left ears were all either at or above 55 decibels; thus, an exceptional pattern of hearing is shown in each ear (see 38 C.F.R. § 4.86), and the disability may be rated under Table VI or Table VIA, whichever is to his advantage.  

The average puretone thresholds shown during the September 2013 private audiological evaluation were 94 decibels, right ear, and 84 decibels, left ear.  Speech discrimination was 72 percent for the right ear and 80 percent for the left ear.  Under Table VI, such hearing acuity constitutes Level VII hearing in the right ear and Level V hearing in the left ear.  Under 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 30 percent rating under DC 6100.  

As noted above, however, the Veteran's hearing acuity from September 16, 2013, may also be rated under Table VIA, if it is more advantageous.  Under Table VIA, the findings from the September 16, 2013, private audiological evaluation reflect Level IX hearing in the right ear and Level VIII hearing in the left ear.  According to 38 C.F.R. § 4.85, Table VII, such hearing acuity warrants a 50 percent rating under DC 6100.  

In light of the September 16, 2013, private audiological evaluation report, the Board finds that a 50 percent rating is warranted for the Veteran's bilateral hearing loss disability from that date.  The Board has considered whether a still higher rating is warranted for the Veteran's service-connected bilateral hearing loss disability.  However, the competent evidence of record does not support a finding that his service-connected disability warrants a rating in excess of 50 percent from September 16, 2013.  Significantly, there is no competent evidence in the record to show that the Veteran's hearing impairment warrants a rating in excess of those assessed herein.  As noted, the evaluation of hearing loss disability involves the mechanical application of the rating schedule, which here results in a 50 percent rating from September 16, 2013.  See Lendenmann, 3 Vet. App. at 345.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is indicated for any of the stages on appeal.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, the rating criteria compensates for the effects of the Veteran's hearing loss.  The Veteran has reported that he has difficulty with background noises, groups of people, and understanding others.  These manifestations are contemplated by the hearing schedule, which attempts to compensate for measurable effects of hearing impairment.  As the rating schedule contemplates the disability, referral for extraschedular consideration is not in order.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has not asserted, and the record does not show, that his bilateral hearing loss has rendered him unemployable or would render him unemployable if he were to seek employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.


ORDER

A rating in excess of 20 percent for bilateral hearing loss prior to February 18, 2011, is denied.

A rating in excess of 10 percent for bilateral hearing loss from February 18, 2011, to September 15, 2013, is denied.

A 50 percent rating for bilateral hearing loss from September 16, 2013, is granted, subject to the laws and regulations governing payment of monetary awards.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


